PER CURIAM.
Affirmed. We believe the trial court was entitled to consider the documents attached to the appellant’s complaint in ruling on appellee’s motion to dismiss appellant’s claim for specific performance, and we find no error by the trial court in dismissing the claim for specific performance based on the contents of those documents. Farrell v. Phillips, 414 So.2d 1119 (Fla. 4th DCA 1982); and Mintzberg v. Golenstaneh, 390 So.2d 759 (Fla. 3d DCA 1980).
ANSTEAD and DELL, JJ., concur.
STONE, J., dissents without opinion.